            Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 Dov Eisenberger,
 individually and on behalf of all others similarly situated,         Case No: 7:21-cv-00732
                                Plaintiff(s)
                                                                      CLASS ACTION COMPLAINT
     -v.-
 Relin, Goldstein & Crane, LLP,                                        DEMAND FOR JURY TRIAL
 and John Does 1-25.

                                Defendant(s).

       Plaintiff Dov Eisenberger (“Plaintiff”), brings this Class Action Complaint by and through

his attorneys, Stein Saks, PLLC, against Defendant Relin, Goldstein & Crane, LLP (“Relin”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA” or “Act”) was enacted in 1977 in

response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors." 15 U.S.C. §1692(a). The Act was promulgated because of the

concern that "abusive debt collection practices contribute to the number of personal bankruptcies,

to material instability, to the loss of jobs, and to invasions of individual privacy." Id. It concluded

that "existing laws…[we]re inadequate to protect consumers," and that "the effective collection of

debts" does not require "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§

1692(b) & (c).
          Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 2 of 11




     2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business here.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of New York, county of Rockland, residing at 332

Blauvelt Road, Monsey, NY 10952.

     8.        Defendant Relin is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 28 East Main Street, Suite 1800, Rochester,

NY 14614.
           Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 3 of 11




     9.        Upon information and belief, Defendant Relin is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

     10.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.       Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of all individuals:

               a. with addresses in the State of New York;

               b. to whom Defendant Relin sent an initial letter;

               c. attempting to collect a consumer debt;

               d. in two sub-classes:

                         i. where the letter states that even if the recipient pays the total amount due

                            an adjustment may be necessary after Relin receives the check; or

                         ii. where the letter states an amount owed and then states that said amount

                            consists of principal and miscellaneous fees but does not state that interest

                            is included; and

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.
           Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 4 of 11




     13.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

     14.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any
           Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 5 of 11




                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the form

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.
           Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 6 of 11




     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     20.       Plaintiff repeats the above allegations as if set forth here.

     21.       Some time prior to January 30, 2020, Plaintiff allegedly incurred an obligation to

non-party TD Bank, N.A (“TD Bank”).

     22.       This alleged debt was incurred as a financial obligation that was primarily for

personal, family or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C.

§ 1692a (5), specifically for personal credit card purchases.

     23.       TD Bank is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

     24.       According to the letter received by Plaintiff, TD Bank was represented by Relin to

collect the alleged debt.

     25.       Defendant Relin collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of itself or other creditors using

the United States Postal Services, telephone and internet.


                            Violation - January 30, 2020 Collection Letter

     26.       On or about January 30, 2020, Defendant Relin sent Plaintiff an initial collection

letter. A true and accurate copy of this letter is attached as Exhibit A.

     27.       Defendant disputes the amount alleged as owed in the letter.

     28.       The letter states a “Principal Balance Due” of $4,252.10 and “Miscellaneous Fees in

the Amount of $68.95” for a “Total Amount Due” of $4,321.05.
            Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 7 of 11




      29.       The letter further states, “As of today, January 30, 2020, you owe $4,321.05. This

amount consists of a principal of $4252.10 and miscellaneous fees of $68.95. Hence if you pay the

amount shown above, and adjustment may be necessary after we receive your check”.

      30.       Upon information and belief, the amount due is not going up.

      31.       Alternatively, even if that amount would actually increase, Defendant did not intend

to collect the increase.

      32.       Stating, or implying, that the amount will increase is false and/or deceptive.

      33.       In addition, upon information and belief, the “principal of $4,252.10” actually

includes both principal and interest.

      34.       Stating that this amount only includes the principal is therefore false and/or

deceptive.

      35.       Plaintiff was therefore unable to evaluate how much is truly being alleged as the

correct balance, is being misled at to the total owed, and cannot properly evaluate the demand for

payment or how to address it.

      36.       Furthermore, the threat of a possible balance increase overshadows the FDCPA

Section 1692g notice language and coerced Plaintiff not to exert his rights thereunder.

      37.       Defendant’s actions caused Plaintiff to suspect there was fraud involved with this

collection.

      38.       Because of Defendant’s actions, Plaintiff expended time, money, and effort in

determining the proper course of action.

      39.       In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

      40.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.
            Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 8 of 11




      41.       Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

      42.       Defendants’ deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

      43.       Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.

      44.       Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

      45.       Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.

      46.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.

                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      47.       Plaintiff repeats the above allegations as if set forth here.

      48.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      49.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

      50.       Defendant violated said section by:
           Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 9 of 11




               a. implying the amount of the debt may increase although it would not increase or

                   at least Defendant did not intend to collect it in violation of §§ 1692e (5);

               b. falsely representing the character, amount or legal status of the debt in violation

                   of §1692e (2);

               c. Using a false representation or deceptive means to collect or attempt to collect a

                   debt in violation of § 1692e (10).

     51.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

       52.     Plaintiff repeats the above allegations as if set forth here.

       53.     Alternatively, Defendant’s debt collection efforts attempted and/or directed towards

   the Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692f.

       54.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       55.     Defendant violated this section by

               a. Unfairly implying the amount of the debt may increase although it would not

                   increase or at least Defendant did not intend to collect it;

               b. Unfairly representing the character, amount or legal status of the debt;

               c. Using unfair representations or means to attempt to collect a debt.
        Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 10 of 11




       56.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

       57.     Plaintiff repeats the above allegations as if set forth here.

       58.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       59.     Pursuant to 15 U.S.C. §1692g, within five days of an initial communication, a debt

   collector must send written notice of the amount of the debt.

       60.     Defendant violated this section by failing to properly state the amount of the debt

   owed.

       61.     In addition, the implied statement that the amount of the debt may increase

   overshadows the § 1692g notice and time language and coerces the consumer not to exert his

   rights under the FDCPA.

       62.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       63.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Dov Eisenberger, individually and on behalf of all others

similarly situated, demands judgment from Defendant Relin, Goldstein & Crane, LLP, as follows:
            Case 7:21-cv-00732-PMH Document 1 Filed 01/27/21 Page 11 of 11




          a)       Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

          b)       Awarding Plaintiff and the Class statutory damages;

          c)       Awarding Plaintiff and the Class actual damages;

          d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          e)       Awarding pre-judgment interest and post-judgment interest; and

          f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.



       Dated: January 27, 2021                   Respectfully submitted,

                                                        Stein Saks, PLLC

                                                        By:/s/ Eliyahu Babad
                                                        Eliyahu Babad, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ, 07601
                                                        P. (201) 282-6500 x121
                                                        F. (201) 282-6501

                                                        Attorneys for Plaintiff
herb
